UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:October 26, 2009 Commission File Number: 333 – 150952 CHINA MEDIA INC. (Exact Name of Registrant as Specified in Charter) Nevada N/A (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 12/F, Block D, Chang An Guo Ji No. 88 Nan Guan Zheng Street Beilin District, Xi'an City, Shaan'xi Province
